DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 8/31/2021 and 3/7/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 7, recites “generate a predetermined high-voltage pulse on the whole,” but the phrase “on the whole” is awkwardly worded and confusing. It appears that the claim is attempting to convey that the master controller controls the high-voltage pulse generator to generate a predetermined high-voltage pulse by using (or, “wherein”) the sub-controller is configured to receive data …
Therefore, it is suggested to applicant to clarify the language of claim 10, with respect to “on the whole”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 4 recites “the data packet” but there is no antecedent basis for this limitation in the claim. Claim 4 establishes the proper antecedent basis for “a data packet.” It is suggested to applicant to amend claim 5 to depend on claim 4, or to change the language of claim 5 to establish a separate antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaur (US 8,020,065).
Regarding claim 1, Gaur discloses a communication method (Fig. 6) for a high-voltage pulse generator, which comprises a master controller and a sub-controller, with data transmitted between the master controller and the sub-controller at least comprising a first class of data and a second class of data, and the second class of data at least comprising two types (Fig. 6, header and payload each divided into 2 bit segments, i.e. “types”), and the high-voltage pulse generator has higher requirements for real time performance of the first class of data than the second class of data (descriptions and details regarding the structure or requirements of the high-voltage pulse generator are not given patentable weight in the method claim since they do not require that any specific steps be performed nor are any of the structural elements required to perform the method steps recited below, see MPEP 2111.02);
wherein, the method comprises the following steps: 
during a present instance of transmitting the first class of data, transmitting partial types of the second class of data (two bits of each the header and payload data are combined into a single output symbol s5, Fig. 6, see also Fig. 1 for modulation mapper and transmission via a communication medium); and


Regarding claim 4, Gaur further discloses during each instance of transmission, the first class of data and the second class of data to be transmitted are combined into a data packet for transmission (4-bit output symbols, s5, s15, s1, s12, s15, s13…, Fig. 6).

Regarding claim 8, Gaur further discloses a corresponding receiving method to the transmitting method of claim 1, (see rejection of claim 1 above and the receiver processor and demodulation of Fig. 1).

Regarding claim 9, Gaur further discloses a controller, configured to execute the communication method according to claim 1 (instructions  executed by processing devices, CPUS, processors or controllers, col. 5, ll. 1-19).

Allowable Subject Matter
Claims 2, 3, 6, 7, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tse (US 2017/0244648) discloses multiplexes user data into packets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/26/2022